Citation Nr: 0900444	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.  Indeed, he served in the U.S. Air Force 
Reserves from January 1967 to January 1969.  He also served 
in the North Carolina Air National Guard from Mary 1977 to 
August 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In December 2008, the veteran provided testimony at a Central 
Office hearing in Washington, D.C. before the undersigned 
Acting Veterans Law Judge.  At this hearing, the veteran 
raised the issues of entitlement to service connection for 
cataracts and a left knee disability.  The RO has not yet 
adjudicated these additional claims.  The issues are, 
therefore, referred to the RO for appropriate action as the 
Board does not have jurisdiction to consider them in this 
decision.  See 38 C.F.R. § 20.200 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board remanded these claims in April 2006 for additional 
development and consideration.  Unfortunately, the Board must 
again remand his claims of entitlement to service connection 
for type II diabetes mellitus and PTSD to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board provides two reasons for why a remand is necessary 
before adjudicating his claims of entitlement to service 
connection for PTSD and type II diabetes mellitus.

First, the veteran indicated on several occasions (at a June 
2008 statement as well as at his Central Office hearing in 
December 2008) that he received treatment for his PTSD and 
type II diabetes mellitus at the VAMC in Salisbury, North 
Carolina.  These records, if they still exist, are relevant 
to his claims, and there have been no attempts to obtain 
them.  The record also demonstrates that there may more 
treatment records from the VAMC in Charlotte, North Carolina 
as his most recent record dates back to December 2003.  VA's 
duty to assist includes obtaining records of his relevant VA 
medical treatment.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Second, at his Central Office hearing in December 2008, the 
veteran reported that he had two periods of service, to 
include service in Vietnam.  More specifically, he states 
that his Air Force Reserve unit was in Vietnam from 1968 to 
1969 and that these missing records might be due to an error 
concerning the spelling of his last name ("Crowe" versus 
"Crow").  A PIES request in February 2003 and November 2006 
indicated that he only had one period of active service from 
January 1963 to December 1966.  However, these record 
requests searched for information concerning only one 
spelling of his last name.  Nevertheless, the veteran claims 
this discrepancy may be due to the fact that some of his 
records are under a different spelling of his last name - 
"Crow" instead of the correct spelling "Crowe."  In this 
regard, the record shows that his DD Form 214 and several 
service personnel records note his last name as "Crow."  
These records may show evidence of service in Vietnam to 
warrant presumptive service connection for his type II 
diabetes mellitus as well as demonstrate his participation 
his combat operations there.  As such, the National Personnel 
Records Center (NPRC) should search for records concerning 
the veteran's service under both possible spellings of his 
last name.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Consequently, the Board finds that another remand of the 
veteran's claim of entitlement to service connection for PTSD 
and type II diabetes is warranted.   See Laruan v. West, 
11 Vet. App. 80, 82 (1998) (holding that, if there is reason 
to believe that information provided to service department 
was erroneous - e.g., a misspelled name - VA may be 
required to submit an additional request for information to 
the service department).  See also Sarmiento, 7 Vet. App. at 
85; see also 38 C.F.R. § 3.8(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the Salisbury 
and Charlotte VA Medical Centers and 
obtain all outstanding records of 
treatment pertaining to the veteran's PTSD 
and type II diabetes mellitus.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results, this must be documented in the 
claims file and the veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

2.	The RO/AMC should contact the NPRC to 
verify the veteran's active military 
service as well as service treatment 
records.  The request should clearly 
document consideration of all personal 
information not previously considered, 
meaning a search under both asserted 
spellings of the veteran's last name.

3.  Thereafter, the RO/AMC should 
readjudicate the issues of entitlement to 
service connection for PTSD and type II 
diabetes mellitus.  If the decision 
remains in any way adverse to the veteran, 
he should be provided with a supplemental 
statement of the case, containing notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



